United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.K., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-373
Issued: October 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 23, 2009 appellant filed a timely appeal of an August 17, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration of his claim. Because more than one year elapsed between the most recent merit
decision dated August 12, 2008 and the filing of the appeal, the Board lacks jurisdiction to
review the merits of his claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
On appeal, appellant contends that his occupational disease claim was not timely filed
because he was not aware of the time limitations for filing the claim and he did not work as a
workers’ compensation clerk or deal with such matters on a regular basis. He contends that he
verbally notified management that his knee conditions were employment related and his
managers had actual knowledge of his claimed injury based on their signatures on numerous
forms regarding his light-duty assignment.
1

For Office decisions dated before November 19, 2008 an appeal had to be filed within one year from the last
merit decision; for Office decisions issued on and after November 19, 2008, a claimant has 180 days to file an
appeal with the Board. 20 C.F.R. § 501.3(e) (2008).

ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On January 4, 2008 appellant, then a 61-year-old data technician, filed an occupational
disease claim alleging that on July 2, 2002 he sustained severe arthritic deterioration of both
knees. On July 2, 2004 he first realized that his condition was caused by working in awkward
positions and on various surfaces at the employing establishment. Appellant’s conditions caused
his falls, twists, bumps and bangs. He first reported his condition to the employing establishment
on July 2, 2002. Appellant delayed filing his claim within 30 days of the date of injury as he was
advised to do so by physicians as long as he was able to function without severe difficulties. At
the time he filed his claim, appellant experienced great difficulty with walking long distance and
standing for extended periods of time.
By letter dated January 10, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit factual and medical evidence.
On January 10, 2008 the Office requested that the employing establishment submit factual
evidence in response to appellant’s claim. It received a notification of personnel action which
listed his pay increases effective November 18, 2001 and January 6, 2008.
In medical reports dated September 27 and October 4, 2007 Dr. Gregory P. Duff, a
Board-certified orthopedic surgeon, addressed the treatment of appellant’s left shoulder and neck
pain.
By decision dated February 12, 2008, the Office denied appellant’s claim, finding that as
the evidence was insufficient to establish that the claimed exposures occurred as alleged.
Appellant sustained a medical condition causally related to the claimed work-related events.
In a February 15, 2008 letter, appellant requested a review of the written record by an
Office hearing representative. He submitted a January 16, 2008 letter and undated narrative
statements. Appellant described his work duties while in several positions at the employing
establishment from 1987 to 2002. His exposure to the alleged employment factors ended on
July 2, 2002. Appellant became aware of his knee problems in 1994 or 1995. He was placed on
permanent light-duty work in 1996 or 1997. A February 12, 1996 dispensary permit from a
supervisor stated that he performed limited-duty work due to his bilateral knee conditions.
Appellant submitted medical records from the employing establishment health unit and a navy
hospital which noted treatment for his bilateral knee conditions as early as 1990. A
September 14, 1995 report stated that a work-related injury exacerbated appellant’s bilateral
knee degenerative joint disease. A September 2005 report stated that he had employment-related
severe bilateral joint disease. In an October 2, 2007 report, Dr. Marc I. Suffis, an attending
physician Board-certified in emergency medicine, obtained a history that appellant had
experienced bilateral knee pain since 1988. He advised that appellant had severe bilateral knee
degenerative arthritis secondary to his employment.

2

On February 19, 2008 the employing establishment concurred with appellant’s
description of his work duties.
In a May 14, 2008 decision, an Office hearing representative set aside the February 12,
2008 decision and remanded the case for further development on whether appellant’s
occupational disease claim was timely filed. The hearing representative found that the factual
evidence appeared to establish that appellant’s last exposure to the accepted work duties ended in
2002 and he did not file his occupational disease claim within three years of that date.
By letter dated May 30, 2008, the Office requested that appellant submit factual evidence
regarding the date he first became aware of his bilateral knee condition and realized it was
caused by his employment, whether he was part of a health surveillance program, test results and
when he notified an immediate supervisor about his alleged employment-related condition.
In a June 23, 2008 letter, appellant stated that his knee problems developed over a period
of time. He initially experienced problems with one knee and later with the other knee. In 1994
or 1995 appellant was assigned limited-duty work which he performed until July 2002. He
underwent yearly physical examinations at the employing establishment. Dr. Suffis advised
appellant that replacement of both knees was necessary. He notified most of appellant’s
supervisors that his work duties aggravated his knee condition.
During a July 21, 2008 telephone conference, an employing establishment supervisor
advised the Office that he was never notified that appellant’s knee problems were work related.
In an undated letter, appellant stated that he notified his supervisor that his bilateral knee
condition was caused by his employment in late 2002 or early 2003. He was unaware of the time
limitations for filing a claim. Appellant submitted additional medical records from the
employing establishment health unit and navy hospital dated June 14, 1984 to June 30, 2008.
This material addressed treatment of his bilateral knee conditions, disability for work and
physical restrictions.
In a decision dated August 12, 2008, the Office denied appellant’s claim, finding that it
was not timely filed under the three-year time limitation of section 8122 of the Federal
Employees’ Compensation Act. It found that he first became aware of his bilateral knee
condition and the relationship between the claimed condition and his employment in 1994.
Appellant’s exposure to the claimed employment factors ceased on July 31, 2002 but he did not
file his claim within three years of that date. The Office found that his immediate supervisor did
not have actual knowledge of the alleged employment-related injury within 30 days.
By letter dated July 23, 2009, appellant requested reconsideration of the August 12, 2008
decision. He resubmitted copies of reports from March 9, 1990 to June 30, 2004 from the health
unit and navy hospital. In a September 18, 2008 report, Dr. Suffis listed findings on physical
examination of appellant’s knees and diagnosed bilateral knee traumatic degenerative arthritis.
A December 10, 2008 report from Dr. Monica Alberts, a hand surgeon, listed her findings on
physical examination and advised that appellant had right thumb carpometacarpal joint arthritis.
Dispensary permits/mishap reports from employing establishment supervisors dated
September 25, 1995 to March 26, 2004 addressed appellant’s bilateral knee conditions and

3

limited-duty work assignment. In reports dated October 3, 2003 and March 26, 2004, it was
stated that appellant sustained a left knee injury on July 1, 2002.
By decision dated August 17, 2009, the Office denied appellant’s request for
reconsideration. It found that the evidence submitted was repetitious in nature and, thus,
insufficient to warrant further merit review of appellant’s claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,2 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.3 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.4 When a claimant fails to meet one of the
above standards, the Office will deny the application for reconsideration without reopening the
case for review of the merits.
ANALYSIS
Appellant’s July 23, 2009 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. The Board finds
that he is not entitled to a review of the merits of his claim based on the first and second abovenoted requirements under section 10.606(b)(2).
Appellant did not submit relevant and pertinent new evidence not previously considered
by the Office. He resubmitted medical records dated March 9, 1990 to June 30, 2004 from the
employing establishment health unit and Navy hospital. This evidence was previously of record
and reviewed by the Office. Duplicative evidence does not warrant reopening a case for further
merit review.5 None of the other evidence submitted is relevant to the issue of whether he timely
filed a claim for a bilateral knee injury. The Board has held that the submission of evidence
which does not address the particular issue involved in the case does not constitute a basis for
reopening the claim.6

2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. Id. at § 8128(a).
3

20 C.F.R. § 10.606(b)(1)-(2).

4

Id. at § 10.607(a).

5

See L.H., 59 ECAB 253 (2007); James E. Norris, 52 ECAB 93 (2000).

6

D’Wayne Avila, 57 ECAB 642 (2006).

4

While the October 3, 2003 and March 26, 2004 dispensary permits/mishap reports
indicate that appellant sustained a left knee injury on July 1, 2002, this evidence does not pertain
to the occupational disease claim filed in 2008 or establish that she filed any traumatic claim due
to a July 1, 2002 incident. The Board finds that this evidence does not address the relevant issue
and is insufficient as a basis for reopening the claim for further review on the merits.7
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his July 23, 2009 request for reconsideration.8
On appeal, appellant contended that his claim was not timely filed because he was
unaware of the filing time limitations and he did not work as a workers’ compensation clerk or
deal with such matters on a regular basis. However, the Board has held that unawareness of
possible entitlement, lack of access to information and ignorance of the law or of one’s rights
and obligations under it do not constitute exceptional circumstances that could excuse a failure to
file a timely claim.9
Appellant further contended that his managers had actual knowledge of his claimed
bilateral knee injury as he verbally notified management that his knee injury was employment
related and the managers signed numerous forms regarding his light-duty assignment and
questioned him as to when he was going to file an occupational disease claim and undergo
treatment to repair his knees. He did not submit evidence sufficient to his contentions.10 The
Board finds, therefore, that appellant’s contentions have not been established.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

7

Id.

8

M.E., 58 ECAB 694 (2007) (when an application for reconsideration does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits).
9

Roger W. Robinson, 53 ECAB 846, 851 (2003).

10

The Board notes that the submitted medical evidence did not address an employment relationship between the
claimed occupational disease and the federal employment to serve to put the supervisors on notice of an employment
relationship. See, e.g., Charlene B. Fenton, 36 ECAB 151 (1984).

5

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

